Title: James Madison to M. L. Tracie, 10 September 1828
From: Madison, James
To: Tracie, M. L.


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                Sepr. 10. 1828
                            
                        
                        At the date of my last, I expected to comply in a few days with the request in yours of Aug. 7. Circumstances
                            occurred which have delayed—thus long—my receiving the papers referred to. I lose no time in forwarding them, committing
                            the Letter as you desired to the care of the post. M. Genl. With respect & good wishes
                        
                            
                                J. M
                            
                        
                    